ACCEPTED
                                                                                        04-14-00124-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   2/25/2015 4:50:05 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK

                             No. 04-14-00124-CV

WESTFREIGHT SYSTEMS           §                IN THE COURT OFFILED
                                                                APPEALS
                                                                    IN
                                                                4th COURT OF APPEALS
INC., Appellant,              §                                  SAN ANTONIO, TEXAS
                              §                                 02/25/2015 4:50:05 PM
vs.                           §                                     KEITH E. HOTTLE
                              §                                          Clerk
JOHN MICHAEL HEUSTON,         §                            FOURTH DISTRICT
individually and as dependent §
administrator of the ESTATE   §
OF JUANA GARZA, deceased,     §
and GERONIMO RODRIGUEZ, §
Appellees.                    §                        SAN ANTONIO, TEXAS

    APPELLANT WESTFREIGHT’S MOTION FOR
          LEAVE TO FILE SURREPLY
      Westfreight Systems Inc., the appellant, asks the Court for leave to

file the surreply brief that Westfreight has submitted, via the e-filing system,

contemporaneously with this motion.


                                        I.
      Good cause exists for granting leave. The surreply brief addresses

contentions and authorities in Appellees’ reply brief, including some

contentions and authorities mentioned or fully discussed for the first time in

that brief. See also Surreply Brief, at 2-15 (surreply argument). Granting

leave to file the surreply will help focus the matters in dispute in this appeal.

      Counsel for Westfreight has conferred with Counsel for Appellees and

confirmed that the requested leave is not opposed.




                                        1
                                      II.
       Westfreight therefore asks that the Court grant leave to file the

surreply brief and that the Court direct its Clerk to file the surreply brief in

this case.

                                        Respectfully submitted,

                                        /s/ Brian Miller
                                        Brian Miller
                                        State Bar No. 24002607

                                        ROYSTON RAYZOR
                                        VICKERY & WILLIAMS L.L.P.
                                        Frost Bank Plaza, Suite 1300
                                        802 N. Carancahua
                                        Corpus Christi, TX 78401
                                        Tel. No. (361) 884-8808
                                        Fax No. (361) 884-7261
                                        E-mail: brian.miller@roystonlaw.com

                                        Lead appellate counsel for appellant
                                        Westfreight Systems Inc.



                   CERTIFICATE OF CONFERENCE
       I certify that, on February 23, 2015, I conferred by telephone with

John Gsanger, lead appellate counsel for Appellees, and was advised that the

leave sought by this motion is not opposed.

                                        /s/ Brian Miller
                                        Brian Miller




                                       2
                      CERTIFICATE OF SERVICE
      I certify that a true copy of this document was served via electronic

service (to registered users) and as shown below on February 25, 2014:


Via e-mail to                               Via e-mail to
jgsanger@edwardsfirm.com                    khood@fabregahood.com
John Blaise Gsanger                         Kevin L. Hood
THE EDWARDS LAW FIRM                        FABREGA HOOD L.L.P.
802 N. Carancahua St., Suite 1400           1800 St. James Pl., Suite 304
Corpus Christi, TX 78401                    Houston, TX 77056

Lead appellate counsel for Plaintiffs       Counsel for additional trial court
                                            defendant National Oilwell Varco
                                            L.P.

Via e-mail to dbright@swhhb.com             Via e-mail to crkeener@aol.com
David Bright                                Craig R. Keener
SICO WHITE HOELSCHER                        CRAIG R. KEENER P.C.
HARRIS & BRAUGH L.L.P.                      1005 Heights Blvd.
802 N. Carancahua St., Suite 900            Houston, TX 77092
Corpus Christi, TX 78401
                                            Counsel for additional trial court
Additional appellate counsel for            defendant National Oilwell Varco
Plaintiffs                                  L.P.

                                        /s/ Brian Miller
                                        Brian Miller




                                        3